Court of Appeals
                           First District of Texas
                                   BILL OF COSTS

                                   No. 01-12-00502-CV

   Kelly R. Ginn, Green-Span Profiles, L.P., Green-Span Management, L.L.C., Green-Span
                      Enterprises, Inc., and BKG Investments, L.L.C.

                                           v.

                               NCI Building Systems, Inc.

           NO. 0935831 IN THE 11TH DISTRICT COURT OF HARRIS COUNTY



  TYPE OF FEE         CHARGES          PAID/DUE             STATUS              PAID BY
     MT FEE             $10.00         09/09/2015            E-PAID               ANT
     MT FEE             $10.00         08/25/2015            E-PAID               ANT
  E-TXGOV FEE            $5.00         07/29/2013            E-PAID               ANT
  E-TXGOV FEE            $5.00         07/03/2013            E-PAID               APE
     MT FEE             $10.00         07/03/2013            E-PAID               APE
     MT FEE             $10.00         07/03/2013            E-PAID               APE
  E-TXGOV FEE            $5.00         07/03/2013            E-PAID               APE
  E-TXGOV FEE            $5.00         07/03/2013            E-PAID               APE
  E-TXGOV FEE            $5.00         07/02/2013            E-PAID               ANT
     MT FEE             $10.00         07/02/2013            E-PAID               ANT
  E-TXGOV FEE            $5.00         06/28/2013            E-PAID               APE
SUPP CLK RECORD        $2,372.00       05/14/2013             PAID                ANT
  E-TXGOV FEE            $5.00         05/06/2013            E-PAID               APE
     MT FEE             $10.00         05/06/2013            E-PAID               APE
  E-TXGOV FEE            $5.00         04/22/2013            E-PAID               ANT
  E-TXGOV FEE            $5.00         04/18/2013            E-PAID               ANT
     MT FEE             $10.00         04/18/2013            E-PAID               ANT
     MT FEE             $10.00         03/14/2013            E-PAID               ANT
   E-TXGOV FEE                  $5.00           03/14/2013              E-PAID                   ANT
      MT FEE                   $10.00           02/04/2013              E-PAID                   APE
   E-TXGOV FEE                  $5.00           02/04/2013              E-PAID                   APE
   E-TXGOV FEE                  $5.00           02/04/2013              E-PAID                   APE
      MT FEE                   $10.00           01/08/2013              E-PAID                   APE
   E-TXGOV FEE                  $5.00           01/08/2013              E-PAID                   APE
   E-TXGOV FEE                  $5.00           11/19/2012              E-PAID                   ANT
      MT FEE                   $10.00           11/08/2012              E-PAID                   ANT
   E-TXGOV FEE                  $5.00           11/08/2012              E-PAID                   ANT
      MT FEE                   $10.00           09/12/2012              E-PAID                   APE
   E-TXGOV FEE                  $5.00           09/12/2012              E-PAID                   APE
   RPT RECORD                 $1,970.00         08/27/2012               PAID                    ANT
REPORTER'S RECORD              $162.00          08/24/2012               PAID                    ANT
   CLK RECORD                 $3,552.00         06/27/2012               PAID                    ANT
   E-TXGOV FEE                  $4.00           06/19/2012              E-PAID                   APE
      FILING                   $175.00          06/01/2012               PAID                    ANT

   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $8,435.00.

                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this October 23, 2015.